UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): 7/29/10 COLUMBIA BANKING SYSTEM, INC. (Exact name of registrant as specified in its charter) Washington 0-20288 91-1422237 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1treet Tacoma, WA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (253) 305-1900 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Items to be Included in this Report Item 2.02 Results of Operations and Financial Condition Item 8.01 Other Events The following information is furnished pursuant to Item2.02, “Results of Operations and Financial Condition” and Item8.01 “Other Events”. On July 29, 2010, we issued a press release announcing our second quarter ended June 30, 2010 financial results and a quarterly cash dividend of $0.01 per common share. The dividend will be paid on August 25, 2010, to shareholders of record at the close of business on August 11, 2010. A copy of the press release is attached as Exhibit 99.1 and is incorporated herein by reference in its entirety. The information in this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liability of that section, nor shall it be deemed incorporated by reference in any filing or other document pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing or document. Item 9.01 Financial Statements and Exhibits (d) The following exhibits are being furnished herewith: Press Release dated July 29, 2010 announcing second quarter ended June 30, 2010 financial results. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COLUMBIA BANKING SYSTEM, INC. Date: July 29, 2010 /s/ Melanie J. Dressel Melanie J. Dressel President and Chief Executive Officer 2 EXHIBIT INDEX Press release dated April28, 2010. 3
